 76DECISIONS OF NATIONAL LABOR RELATIONS BOARDKnapp-Monarch Divison of the Hoover CompanyandUnited Steelworkers of America,AFL-CIO-CLC.Cases26-CA-4559,26-CA-4569,and26-CA-4590November 8, 1973DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 8, 1973, Administrative Law Judge Joel A.Harmatz issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Our dissenting colleague would remand this casefor a new hearing before a different AdministrativeLaw Judge because the hearing lasted from 9:30 inthe morning until 12:30 the next morning. While weagree that granting the overnight recess would havebeen a more judicious exercise of the AdministrativeLaw Judge's discretion, we believe that his ruling, inthe circumstances of this case, was neither an abuseof discretion nor of such character as to warrant adenovohearing.Of particular importance to our assessment of theimpact of the lengthy session on the hearing'sfairness is that the parties, including the GeneralCounsel, had agreed to continue the hearing into thenight, if necessary, to complete the case.' About 6o'clock in the evening the General Counsel movedfor a recess until the next morning. He did not objectto the length of the hearingper sebut objected tocontinuing that night so he could attempt to serveBilly Smith with a subpena and complete his case-in-chief before Respondent proceeded with its defense.Yet the General Counsel had ample reason to believethat Smith would continue to avoid service, sinceearlier attempts to serve Smith had proved futile. Atthe conclusion of the hearing the General Counsel1The following appears in the record:JUDGE HARMATZ: Mr. O'Leary, do you denythe representationmade by Mr. Murrayas to the understanding that it was possible for usto proceed in the evening with this hearing.MR. O'LEARY: Yes, Your Honor,Iwas in full agreement.stated that Smith had continued to avoid service. Hedid not object to quashing the subpena.In its exceptions, the General Counsel contendsthat sheer fatigue of witnesses and AdministrativeLaw Judge contributed to the Judge's inability tomake demeanor credibility resolutions. However, alltheGeneral Counsel's witnesses testified before 6p.m., when the Administrative Law Judge's observa-tion of demeanor would not be affected by their"sheer fatigue."Since the General Counsel had agreed to continueinto the night and since the General Counsel has notshown that its case was prejudiced by the length ofthe session, we see no reason for conducting a newhearing here.Accordingly,we shall adopt theAdministrative Law Judge's Decision and dismiss thecomplaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.MEMBER KENNEDY,dissenting:Iwould remand the above case for a new hearingbecause of the abuse of discretion by the Administra-tiveLaw Judge in requiring the parties to concludethe hearing without an overnightrecess.The hearingopened at 9:30 a.m. on the morning of April 24,1973, and was closed 15 hourslaterat 12:30 a.m. onthemorning of April 25, 1973. In view of thismarathonsession,itisnot surprising that uponreflection the Administrative Law Judge "was notentirely impressed with the demanor of any of thewitnesseswho appeared during the entire trial."It is true that the parties had agreed that theywould make an effort to finish the case in I day ofhearing.The record shows, however, that theGeneral Counsel could not complete his case in chiefby 6 p.m. A witness by the name of Billy Smith hadbeen uncooperative with the General Counsel andthe General Counsel wanted to make one final effortto serve Smith with a subpena that evening beforeresting his case.2 The General Counsel requestedtherefore that the case be continued until thefollowing morning at 9:30 a.m. The AdministrativeLaw Judge denied the request even though theGeneral Counsel accurately predicted that the casecould not be concluded by "10:00 or even 11:00o'clock at night." 3While the Administrative LawJudge granted a 1-hour dinnerrecess,the hearing2The General Counselstated that efforts to serve Smith before the trialhad been unsuccessful.The General Counsel amended his complaint todelete an 8(a)(3) allegation with respect to Smith,but the General Counselwanted Smithto testifyconcerning the unionactivity ofJimmy Lee Collins.3The followingcolloquyappears in the record:207 NLRB No. 13 KNAPP-MONARCH DIV. OF HOOVER CO.77proceeded throughout the evening until 12:30 a.m. atwhich time the hearing was closed.I recognize that we must avoid the problem ofdelay in administering our Act and that our casesshould proceed with dispatch.We are here con-cerned with a question of overnight adjournment of ahearing and not a question as to whether a hearingshould be postponed. A litigant, whether GeneralCounsel or Respondent, is entitled to a reasonableopportunity to present his evidence. I am of the viewthat the requirements of a fair hearing are notsatisfied by requiring the litigants to continue until12:30 a.m. in the absence of most compellingreasons. There is no compelling reason shown in thisrecord.My colleagues agree that it would have been morejudicious to grant the overnight recess, but they donot believe that the Administrative Law Judge'sruling was an abuse of discretion "in the circum-stances of this case." Specifically, they state thatcounsel had agreed to continue the hearing into theevening to complete the case. In my view, counselshould not be required to continue in hearing until12:30 a.m. simply because he expressed a willingness,in a spirit of cooperation, to try to conclude a hearingin 1 day. An agreement to continue into the night isnot an agreement to continue beyond midnight intothe morning.Judicial review of this proceeding appears unlikelysince the majority is, dismissing the complaint herein.Nonetheless, the decision of the majority in this caseshould serve as a warning to all parties and to allcounsel appearing- before this Board that if theyexpress_a willingness to cooperate and make an effortto conclude a hearing in 1 day, such expression maybe interpreted by an Administrative Law Judge as anagreement to continue in trial after midnight. And ifone of our Administrative Law Judges relies on suchan expression in denying an overnight recess, amajority of this Board will affirm that injudiciousdenial. In my opinion, the denial of the overnightrecess in this case was such an abuse of discretionthat the Board should take remedial action. Ourfailure to take corrective action tends to underminepublic confidence in our entire corps of Administra-tive Law Judges.I find merit in the General Counsel's exception totheAdministrative Law Judge's failure to adjournthe hearing at 6, p.m. as requested by counsel for theGeneral Counsel. A new hearing before a differentAdministrative Law Judge is the only correctiveaction available to us.'finish up in,say, 10:00 or even 11:00 o'clock at night,that we couldfinish this in oneday. Ofcourse, General Counsel would be more thanhappyto facilitatethe party.However,the way it goes now for me toeffect my service of process this evening and still have my witness, itwould be until 10:00 or 11:00 o'clock tonight before I can put on theremainder of my case,and I feel that this prejudices my presentationand evidence of mine at the time. And General Counsel cannot see whyit is at all prejudicing the otherpartyto continue it until tomorrowmorning.JUDGEHARssxrz: Are you sayingthat you would be physically tootired to be able to effectyourreturn on the subpoena this evening toproceed with that witness?Ma. O'LEAsY:No, I'm not sayingthat,but I am saying that in thelate hours it will have been a right long time for us to have been sittinghere.JunGEHARm oz:I agree with that,but I think the objection shouldhave arisen while we were talking about it earlier.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas tried on April 24, 1973 in Holly Springs, Mississippi.The charge in Case 26-CA-4559 was filed on November24, 1972. The charge in Case 26-CA-4569 was filed onDecember 1, 1972. Pursuant thereto, the Regional DirectorforRegion 26, on January 10, 1973, issued an OrderConsolidating Cases and Consolidated Complaint, whichalleged thatKnapp-Monarch Division of the HooverCompany, herein referred to as Respondent, independentlyviolated Section 8(a)(l) by coercively interrogating em-ployees and threatening reprisals and Section 8(a)(3) bydischarging employees Billy Smith and Nancy Edwardsbecause of their union activities. The charge in Case26-CA-4590 was filed on December 26, 1972, andpursuant thereto, the aforesaid Regional Director, onJanuary 24, 1973,issued a second order consolidating casesand amended consolidated complaint, further alleging thatRespondent violated Section 8(a)(3) and (1) of the Act bydischarging Jimmy Lee Collins for unlawful reasons.,Respondent filedanswersto the complaint and amendedcomplaint, admitting certain allegations, but denying thatit engaged in any unfair labor practices. After the hearing,the General Counsel and Respondent filed briefs, which Ihave carefully considered.Upon the entire record in this case and from myobservation of the witnesses and their demeanor whiletestifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer is a corporation with a plant and place ofbusiness located in Holly Springs, Mississippi,where it isengaged in the manufacture of home appliances.Duringthe 12-month period preceding the issuance of the initialcomplaint, a representative period, Respondent in thecourse and conduct of its business operations,sold andshipped'goods valued in excess of $50,000 directly to pointslocated outside the State of Mississippi and during saidMR. O LEAKY: Yes, Your Honor. First of all, General Counsel feelsthat it is not being obstinate or trying to prejudice any party to ask tocontinue the hearing until 9:30 in the morning. That we feel because ofthe hour, true that we are in agreement that if we think that we couldIAt the hearing, the General Counsel's unopposed request to amend theoriginal complaint by deleting the 8(a)(3) and (1) allegations based upon thedischarges of -Billy Smith and Nancy Edwards,as well as an 8(a)(1)allegation based upon one of several alleged threats was granted by me. 78DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod, it received goods, products, and materials valued inexcess of $50,000 directly from points located outside ofsaid State.Said complaint alleges, the answer admits, and I findthatRespondent is an employer engaged in commercewithin the meaning of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatUnited Steelworkers of America, AFL-CIO-CLC, hereincalled theUnion, is a labor organization within themeaning of Section 2(5) of the Act.III.THEALLEGED UNFAIRLABOR PRACTICESA.BackgroundThe Holly Springs plant of Respondent has a work forceof about 850 employees. They are deployed on' 'threeseparate shifts, with about 500 assigned to the first shiftand 250 to 275, to the second, with only about 20 on thethird.Some time in the fall of 1972, the Union beganorganizing these employees. The events here in issue arealleged to have occurred in October, November, andDecember 1972. During that period the Respondentconducted meetings among "small groups of employees toapprise them of the Company's opposition to the Union,and to answer questions that employees might haveconcerning their rights, the Company's position, andgeneral matters concerning the organization drive. Howev-er, the record does 'not define the specific nature of theUnion's effort during the period covered by the complaint,nor are details provided -as to, itsdegree ofsuccess orintensity among the varioussegmentsof the'Holly Springswork force during said period.As indicated the complaint alleges independent8(a)(1)violations which are confined to some 15-17 second shiftemployees on Respondent's "stove line," all of which areattributed to Night Superintendent Maurice Dutton.2 Inaddition the complaint alleges an 8(a)(3) violation basedupon the discharge of Jimmy Lee Collins, a third shiftleadmaii in the paint department.The analysis set forth below of the,issuesraised and theconflicting testimony bearing thereon takes full account ofthe absence of evidence on this record showing that eitherthe second shift stove line employees oranyemployee onthe third shift, including Collins, supported the Union to agreater extent, or in greater numbers than other employees,or that Respondent had any reasonable basis for believingthis to have been the case.- 'IB.Interference,Restraint, and CoercionThe complaint alleges that Respondent, through MauriceDutton, independently violated Section 8(a)(1) of,, the Actby coercively interrogating and threatening employees2Dutton at all times material to this proceeding held the title of nightsuperintendent. His position was changed prior to the hearing; however,and he is now entitled "Production Manager." The complaint alleges, theanswer admits,and I find that Dutton at all times material was a supervisorand agent of the Respondent.concerning their unionactivity.In support of theseallegations,the GeneralCounsel produced four witnesses,Kirby Edwards;LindaWashington,BettyWatson, andAlma Joy Goodman.At the time of the events here in issueallwere employed on the,second shift,stove line.Essentiallytheyattribute various unlawful statements toDutton made at times proximate and related to thedischarge of one Billy Smith,,leadman on the stove line.The Smith discharge3 occurred on or aboutNovember17, 1972,4following a disturbance on the stove line. Thetestimonyadduced on behalf of the General Counsel shedsno light upon the events preceding this disturbance, and, inthis respect,Dutton's testimony was not contradicted andentirely credible.Thus, according to Dutton,he had received a report thatevening that two black female employees assigned to thepress department were very upset, and had approachedtheir foreman,one Max Chism,and informed him thatBilly Smith had told them that Chism was calling them"Niggers." Dutton decided to straighten the matter out,and called the two girls and Chism to his office.To put itstop to what Dutton described as "the rumor,"he decidedtomeet with all four of those who were reportedly involvedin his office.,Dutton paged Smith over the intercom, butgettingno response,sentChism to summon Smithpersonally.Chism returned reporting that Smith hadindicated that if Dutton wished to see him,Dutton shouldcome down to the stove line.Dutton then again' pagedSmith, - who thistime answered by telephone,advisingDutton that if he wanted to see him,Duttonshould comedown to the floor.Dutton went to the stove line and foundthat the stove line employees were not working, butstanding in groups, apparently discussing something thathad provoked them.From this point on the testimony is in conflict.Edwardstestified that Dutton approached Smith,shaking his fingerin his face,stating that Smith was going to do everythingthatDutton said or be fired, that he knew Smith was forthe Union, and that he was going to fire Smith because hewas fortheUnion. Accordingto Edwards,Dutton tookSmith to the office,and the girls on the stove line followedto that location soon thereafter,but were instructed byDuttonto return to work or be fired.LindaWashington testified that,on confronting Smith,-Dutton started out talking low and could not be heard, thathe,' then raised his voice and said that if Smith continuedworking for the Union,he would fireSmith. Dutton andSmith then went to the former's office.Dutton,on requestof 'one of the employees,before leaving told other stoveline employees thattheycould come to his office in 10minutes. They,did so and were informed of - Smith'sdischarge and ^ hisreplacement by Edwards,and wereinstructed to return to work or be discharged.Alma Joy Goodman,inmost respects corroboratedWashington,except that she asserted that she heardDutton tell Smiththathe, would fire him or any,otherperson who had anything to do with the Union.Goodman3As heretofore indicated,thisdischargewas alleged as an 8(a)(3)violation in the original complaint but deleted on the unopposed motion ofthe General Counsel at the hearing.4All dates refer to 1972 unless otherwise indicated. KNAPP-MONARCH DIV. OF HOOVER CO.79further testified that the next evening, after Smith'sdischarge,a meetingwas held in the conference room andDutton stated that he knew all about Unions and that hewouldn't haveanyof us that had any part to do with theUnion.' Dutton had termination papers in his, hand, and hetold the employees that he would write anybody up thatwas ready to leave. When Goodman raised her hand to aska question,Dutton accused her of being one of thetroublemakers and that -he had her papers ready to writeup.5Other testimony relative to Respondent's action withrespect to Smith was related by Betty Watson. Watson wasnot presenton the day- of Smith's discharge. However, onthe previous night, she claims that as shewas entering thecafeteriawith a fellow employee (Jessie Craig), sheoverheard Dutton tell an unidentified man standing withhim, that if he found out that Billy Smith was for theUnion, "he would get him out of there for sure." Watsonfurther testified that on the night after the discharge, shemet with Dutton in his office to discuss shortages in herpaycheck. In the course of this conversation,she asked ifSmith had been fired because he was for the Union.Dutton then asked Watson if, she was for the Umon.Watson claims to have refused to answer. Dutton went onto statethat he knew there were Union people in the plantand that if he found out that stove line people were for theUnion he would fire them on the spot.The foregoing testimony by the employees, if believed,would clearly substantiate the 8(a)(1) allegations of thecomplaiint as to threats and unlawful interrogation.However,Dutton deniesmaking these 'statements orengagingin such conduct.In assessingcredibility, I notethat I was not entirely impressed with the demeanor of anyof thewitnesseswho appeared during the entire trial; I amsatisfied that, whether attributable to faulty recollection,difficulties in perception, or deliberatemisstatement, not asinglewitness related testimony that convinced me as beingentirely credible.With this in mind, however,I am satisfiedthat the entire record requires a disbelief of the GeneralCounsel'switnessesas to the above matters.The testimony adduced on behalf of the complaint inthese respects was vague, contradictory, and inconsistentwith the probabilities. The General Counsel'switnesses tothe stove line and related incidents had a hazy recollectionof the sequence of events, and, indeed, the three employeewitnessesto the Dutton Smith conversation gave threedifferentversions of the allegedly threateningstatement.Furthermore, with respect to the meeting with stove line5Goodman in response to a leading question propounded by theGeneral Counsel placed this meeting as occurring on the night after theSmith discharge. No other employee testified to such a meeting and, ifGoodman, intended to testify, that it occurred at that time, I find that shewas mistaken. A meeting of the type she describes did occur on the night ofthe discharge, according to the testimony of the remaining witnesses for theGeneral Counsel and Dutton I find that this was the meeting the abovetestimony related to. It is rioted that neitherWashington nor Edwardstestified to any union related threats made by Dutton at that meeting.6Although the General Counsel in his brief argues that race was not anissue here, his reading of the record concerning the identity of the individualaccused of making the racially mflamatory statement is at variance withmine. As I read the record Smith was not accused of having made suchstatements, but of circulating an accusation that another foreman had doneso.7 1 would note, however, that Jimmy Lee Collins, whose discharge is inemployees immediately after the Smith discharge, Good-man's testimony as to a threat at that time, was uncorrobo-rated and contradicted by Edwards, who testified that,apart from that made to Smith on the stove line, Duttonmade no further reference to 'the Union that evening.Washington, though also present at that meeting, does nottestify to any mention of the Union at that time by Dutton.In addition to the foregoing, on the record as developed,a crediting of the General Counsel's witnesses on thealleged interrogationand threats would requiremyacceptance of a highly improbable state of events-I deem ithighly unlikely that Dutton would have made reference totheUnion in dealing with the problem arising from thestove line. Uncontradicted evidence establishes that thisincident and the discharge of Smith was oriented in a racialdisturbance.6 Thereis no suggestionin this record that theUnion's strength was racially oriented nor does it appearthat Dutton had anyreasonable basisfor assuming this tobe the case. In short, from an objective point of view,though it does appear that race may havebeen an issueamong stove line employees, the Union wasn't. Further-more the credible evidence' does not establish that Smithhimself engagedin any significant union activity. Indeed,Washington testified that she had no knowledge that Smithwas' working for the Union, nor did she hearhim discusstheUnion with other people. Betty Watson also testifiedThat she did not know whether Smith was involved with theUnion, and that he never mentioned it. In addition, noemployee , connected with thesecondshift stove linetestifiedas to any significant union activity at timesmaterial to the Smith discharge by employeesassigned tothat operation, and the impact of the organization driveupon them was in all probabilitysummed upaccurately byGoodman who testified that she did not know much abouttheUnion.7 It seemsonly reasonable that if Smith wasengaged insignificant unionactivity, his fellow employeeson the stove line, who rose to his support -during theconfrontation with Dutton, would have acquired knowl-edge of this fact.Against this background, it is noteworthy that theCompany opposed the Union and concededly was engagedin' a systematic, but legitimate antiunion organizationeffort.Thus,meetingswere held reaching some 250employees, in small groups.But there isassertion that inthe course thereof,unlawful statementswere made.8 Icannot accept as true, that in this plant of 850 employees,Dutton would have associated a race disturbance withunion activity and on that basis singled out a departmentissuehere, did testifythat he knewSouth,and that he discussedthe Unionwith Smith and was toldby the latterthat he supportedtheUnion.Although thedegree of Smith's union activity is not defined through thistestimony,Iconsiderthe testimonyof stove lineemployeesto be morereliable and find that Smith's unionactivitywas, at best,both casual andminimal.8Edwardsdid testifythat he attended a meeting of stove lineemployeesconducted by Duttonin the latter part of October.This meeting, accordingto the sense of Edwards'testimony, wasconductedprior to the Smithdischarge.Accordingto Edwards,Dutton polled the employees,asking for ashow of hands of those whowere for theUnion. I do not credit Edwards.His demeanor was not impressive,and he showedbotha faulty recollectionand a limited insight as to the significant events.There being nocorroborationof any suchpoll by otherstove line employees,Ifind histestimonyas to be unreliable. 80DECISIONSOF NATIONALLABOR RELATIONS BOARDof only about 17 employees, none of whom were shown tohave engaged in activity on behalf of the Union, as the soleobject of threats and repeated interference with employeestatutory rights to join labor organizations. I do not creditthe testimony of Edwards, Washington, Goodman, andWatson, and, accordingly, I find that the General Counselhas failed to establish by a preponderance of the credibleevidence thatRespondent coercively interrogated orthreatened employees in violation of the Act. I shallrecommend dismissal of the 8(a)(1) allegations of thecomplaint based thereon.C.The Alleged Discrimination: The Discharge ofJimmy Lee CollinsJimmy Lee Collins was hired by Respondent onSeptember 19, 1972, as a cleanup man in the paintdepartment, at a rate of $1.87 per hour. Towards the end ofOctober, Collins was promoted to the position of "groupleader" in the paint department cleanup operation. Hisnew rate of pay was $2.68 per hour. This promotionappears to have resulted from Collins' good job perform-ance, and nothing in this record arouses suspicion as to itsbona fides.The cleanup operation in the paint department involvesmaintenance operations in the paint booths.9 The cleanupcrew was required to tear the booths down by removing theold paint, changing the screens, stripping all paint off thewall, regreasing the walls, and then reassembling thebooths.After these operations are completed, the crewwould spray paint with a booth coat, which is a highlyvolatile material.After Collins' promotion, he had been complimented onhis work by Foreman Cook, and Respondent concedes thatithad no complaints as to his performance up to the timeof the event which resulted in his discharge. The incidentresulting in Collins' discharge occurred on December 5,1972. The only other member of the cleanup crew workingthatnightwas an employee by the name of LarryBridgeforth.Daryle Cook, Collins' immediate supervisor,was not present that night.That evening Collins punched in at or about 10:30 p.m.He informed Bridgeforth that they had one booth to clean,so as to allow the paint department to operate the nextmorning with all three booths in good operating order.(The other two booths apparently had previously beenstripped and resprayed.) Bridgeforth and Collins started9There are three such booths. Their dimensions are about 45 by 40inches, to a height of about 6-1/2 feet.10A question was raised as to whether Davis is a supervisor.However,since the evidence adduced by Respondent concedes that his authorityincluded the right to shut down any machine that was in his judgmentinoperable, I need not resolve whether he was clothed with the authority ofa supervisor. Having vested him with authority independently to makedecisions as to whetheror not amachine could operate, the Respondentcannot deny either that he was an agent for such purposes or that theexercise of such discretion was binding on the Company.11Collins testified that he was informed that the fan could not be fixedthat night. Davis testified that he did not tell Collins how long it would take,since he did not know. According to Davis, he puta manon the jobimmediately.Mills also testified that he told Collins that he didn't knowhow long the repair job would take. Resolution of this minor discrepancy inthe testimony is not considered necessary to the result.Ido not credit Collins' denial that Mills accompanied Davis and waspresent during investigation of the blower breakdown. Although Collinsstripping down the booths. This took about an hour and ahalf.Eventually, the point was reached where the wallswere to be sprayed with a white boothcoating,and Collinsprepared for this step by setting up his equipment.Parenthetically, it is noted that each booth has a blower,which is a fan-type apparatus about 12 feet in diameter,located at the top of the booth, designed to pull the paintfumes out of the plant. When Collins prepared to beginspraying, he turned the blower on. Bridgeforth saw that theblower had caught fire and called this to Collins'attention.Seeing that the fan was smoking, Collins immediatelyturned off the blower, since he knew that the paint washighly flammable. Collins summoned Ted Davis, a nightshift leadman in the Maintenance Department.10Davis and Hubert Mills, the secondshiftmaintenancedepartment leadmen, went to the paint boothin question.The fan was examined, and Collins was informed that thefan was frozen up, and that it could not be fixedfor sometime.11All agree that Collins was told notto use the fan,but a sharp conflict exists as to whether or not Collins wastold by Davis that he could continue to paint the booth inquestion, by turning the blower on in each of theremainingbooths and relying upon them to remove the fumes.12In any event, some time thereafter Collins turned on theblowers in the other booths, and commenced spraying thethird.After painting for a while, Collins conceded that he"could really smell the fumes." He continued, however,because determined to provide the paint department withthree clean booths by the next morning.13 He began to geta little dizzy but still continued. Collins then developed aheadache, so he went outside for about 10 minutes. Hereturned and then collapsed. Bridgeforth carried Collinsoutside and called Ted Davis. Davis took Collins to thefirst-aid room, filled out an accident report and called thecompany doctor, advising the latter that Collins hadsuffered an overdose of paint fumes. Collins was taken tothe doctor's office and placed under his care. He did notreturn to work for the Company, but remained under thedoctor's care until December 19, 1972. In the interim, onDecember 15, 1972, Collins was contacted at his home byIraWalker, a foreman, and informed that Steve Foster,Respondent's personnel manager, wanted to see him. Thatafternoon Collins went to the personnel office, where hewas told by Foster of the latter's regrets about the accident,admitted on direct examination that Davis was accompanied by anunidentified maintenanceman, hedenied that this was Mills on cross. I wasimpressed withMills'demeanor,and am satisfied that histestimonyconcerning this incident was not the complete fabrication that belief ofCollins wouldrequire.12Collins, sotestified,overthe denialof bothDavis and Mills. The lattertestifiedthat theycautionedCollins as tothe hazards of fumes, andinstructedCollins notto paint untilthe blowerhad been fixed. Millsconcedes, however,thathe told Collinsthat he could continue to paint ineither ofthe other two booths,as long as those fans were on. I would notethat it is quitepossible that this was actuallysaid,but that in the course ofconversation, Collins misunderstoodand thought this to be the suggestionhis testimonyattributes to Davis.13The Paint Department had apparentlybeen down because of aseasonalinventory, and Collinswas of the impression that productionwould beresumed on the firstshift, the next day. Collinswas also under theimpression,that visitorsmightbe broughtthrough the department. Forthese reasonshe wanted all the boothsin top shape. KNAPP-MONARCH DIV. OF HOOVER CO.81but that since the Company felt that Collins was at fault,he was to be terminated.14The Respondent contends that this discharge wasunrelated to any union activity, but was based uponCollins' "blind ignorance" in violating instructions so as tocreate a safety hazard to himself and other employees, alloccurring during his probationary period.15 Although I donot have any doubt as to my ultimate finding, I am puzzledby certain aspects of the 8(a)(3) issue. For while I regard ashighly suspicious Respondent's explanation for the dis-charge, I am at the same time convinced that the GeneralCounsel has failed, in this record to establish a causal linkbetween Respondent's action and union activity.With respect to Respondent's defense, Dutton testifiedthat, shortly after December 5, he independently investi-gated the paint booth blower incident. After obtaining awritten statement from employee Bridgeforth and speakingto leadmen Mills and Davis, he was convinced that Collinswas at fault, and recommended the discharge to B. O.Taylor,Respondent's employee relations manager, whothen approved.Ihave no reason to doubt and find that a safety hazardexisted as a result of Collins' actions on December 5.However, the handling of this matter and its ultimatedisposition by Respondent's officials, in the circumstances,reflects a lack of reasonableness and compassion to adegree suggesting that the incident was seized upon as apretext. Thus, Collins quickly in his employment demon-strated a sufficient proficiency to justify advancement togroup leader status. During his tenure as group leader thequality of his work remained consistent. However, Duttonand B. O. Taylor assert that his misjudgment on December5, as reported to Dutton by others, required his discharge.It is obvious to me, as it should be to anyone reading thisrecord, that an overzealous approach to his work andCollins' interest in doing a good job for the Respondent,led to the accident in question. It is precisely this type ofself-motivation that in all probability led to Collins' speedyadvancement following his initial hire. I find it hard tobelieve that any employer, including Respondent, woulddisregard such an attribute, and terminate an employeebecause of a single act of misjudgment committed in thecourse of implementing newly conferred responsibility. Ialso find it difficult to understand why Dutton, inconducting his investigation did not seek out Collins toobtain his side of the story. According to Dutton, Davis,Mills, and Collins were equally reliable leadmen. Yet, herelied on the assertion of Davis and Mills that they hadinstructed Collins not to paint the booth in concluding that14Except as indicated, the foregoing is based upon a composite of thetestimonies of Collins, Mills, Davis, and Bndgeforth.15 I give no weight to Respondent's attempt to mitigate certainquestionable aspects of its defense on grounds that Collins was aprobationary employee.Collins,prior to December 5, had alreadydemonstrated his value as an employee, and the purposes ofanyprobationary period had easily been met. In short, if Collins was goodenough to be made a leadman, he was good enough to have anyindiscretions attributed to him measured according to the same standards asare applied to other accepted employees. I simply do not believe that thearbitrariness reflected in the treatment of Collins can be dismissed asattributable to his probationary status.1s It also appears from the record, that Dutton was satisfied withoralaccounts from Mills and Davis but insisted upona writtenstatement fromBridgeforth.Dutton explained this as stemming from his difficulty inthe hazard was created by Collins in violation of theirinstructions.Dutton is experienced in matters of plantmanagement, and he was mindful of the authority andresponsibility invested inmaintenance leadmen to shutdown a machine which should not be operated. From this,itwould be obvious to Dutton, that the accounts given byDavis and Mills exonerated them from responsibility andto this extent were self-serving; for, they would have beennegligent had Collins' actions been based on their advice. Ihave difficulty believing that Dutton was so shallow as toallow this possibility to pass beyond his thoughts. Yet, thebasic consideration of allowing one to confront hisaccusers was not accorded by Dutton to Collins. 16On the other hand, this record furnishes no basis forconverting my doubts as to the assigned reasons for thedischarge, into a finding of union-related discrimination.Collins' union activity was limited to the signing of a cardand orally encouraging others to do so. According toCollins, he did not believe that any supervisor was aware ofhis activity.Although Collins testified that his efforts onbehalf' of the Union intensified after his promotion togroup leader, I find his testimony, in this regard to beunreliable in the face of Bridgeforth's testimony that hetook his lunch break with Collins almost every day butCollinsonly on one occasion mentioned the Union.According to Bridgeforth, Collins never asked him to join aunion or told him where he would get a card, but, on thatsingle occasion, merely stated- "we . . . [are] . . . trying toget a union - ... be cool." 17 Accordingly, I do not findthatCollins to a significant degree engaged in unionactivity.Nor can I agree with the General Counsel thatRespondent suspected that Collins was an employeeorganizer. The General Counsel points to two factors insupport of this claim: (1) At a late September or earlyOctober antiunion meeting conducted by Dutton, Collins,during a question and answer period, asked whether theCompany would close down if organized and also asked ifitwas illegal to engage in organizational activities, and (2)Dutton on one occasion saw Collins talking with WillisSmith. In my opinion, these incidents are neutral to theissue of knowledge. As to (2) I am sure that manyemployees were observed talking with Smith and, in anyevent, I have found that Smith did not engage in significantunion activity. As to (1), the questions raised by Collinswere typical of those raised by employees, and I find thathis conduct at this meeting, about 11 weeks before hisdischarge, would not necessarily expose his sympathy. I amsatisfied and find that Collins' union activity was limited tounderstanding Bndgeforth's version. I would note; however, that thequestion of whether or not Davis and/or Mills instructed Collins not topaint the booth would call for a simple answer. Though Dutton's belief thatsuch instructions were given was an important predicate for the discharge,Bndgeforth's statementisambiguouson that point, and hardly could beconstrued as clear and unmistakable support for Mills and Davis as to thismatter. Thereisa suggestioninDutton's findingitnecessaryto obtain awritten statement from Bndgeforth of an attempt at building a case againstCollins.17 In my opinion, Bridgeforth's testimony as to his discussions withCollins furnished an objective and reliable indication of the extent ofCollins' union activity I believe on the basis of this testimony, in contrastwith the general and vague testimony of Collins, that, while Collins was aunion supporter, his activities in that regard were minimal. 82DECISIONSOF NATIONALLABOR RELATIONS BOARDhis signing a card and to casual conversation with fellowemployees concerning the advantages of membership, andthat Respondent had no reasonable basis for suspectingthat he was inanyway associated with the union effort.tsFurthermore, and much aside from the absence ofknowledge, while taking account of the dubious circum-stances surrounding the discharge, I deem it highlyimprobable that Respondent would have selected Collinsfor termination in reprisal for union activity or to rid itselfof a union member. This discharge occurred while unfairlabor practice charges were pending, and in an atmosphereotherwise free of unlawful conduct. The timing of thedischarge arouses no suspicion. True, Respondent opposedthe Union, but nothing in this record suggests a propensityto engage in serious unfair labor practices, if any.Furthermore, it seems inconceivable that Collins, even onhis own description of his union activity, if known byRespondent, would have been the tactical objective of anantiunion reprisal.Other employees were open in theirespousal of the Union and were not in any way intimidat-ed.Collinswas employed on the third shift (17 to 20employees) and seemingly would have limited access to themain body of 850 employees at the Holly Springs plant.Absent stronger proof than exists here, it simply makes nosense to me that Collins would be the sole employeeselected by Respondent for a union related discharge,during a campaign otherwise free of unfair labor prac-tices.isConsidering the background against which the dischargeoccurred, including the minimal union activity of Collins,the lack of evidence that Respondent knew or had a basisfor belief that he engaged in such activity, the absence ofany suspicion generated by the timing of the discharge, andthe overall improbability that Collins would have beenselected for a union-related discharge, I am unwilling toinfer a proscribed motivation from the fact that I regard asunpersuasive the reason assigned by Respondent for thistermination. Accordingly, I find that the General Counselhas not established by a preponderance of the evidencethat the discharge of Collins was motivated by considera-tions proscribed by Section 8(a)(3) and (1) of the Act.Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not engaged in the unfair laborpractices alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, as amended, I hereby issue the following recommend-ed:ORDER20IT IS ORDERED that the complaint issued herein againstthe Respondent,Knapp-Monarch Divisionof The HooverCompany,Holly Springs,Mississippi,be, and it hereby is,dismissed.18On the basis of the foregoing,I see no reason to discredit Dutton sdenial of such knowledge and I accept his testimony in this regard.19The General Counsel argues that Respondent's actions against Collinswere a two-pronged effort to obtain his alliance in the antiunion movementFirst, it promoted Collins to leadman, a reward whichproved unsuccessfulwhen Collins thereafter continued to support the Union. As its next step,Respondent seized upon the first available pretext to eliminate Collins fromany further activity adverse to its interests. Although a possible explanationof what actually occurred here, I reject this theory both as having no recordsupport, and from myassessmentof the probabilities, as being a bitfarfetched.20 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulations of the NationalLabor Relations Board, the findings,conclusions,recommendations,and recommendedOrder, herein shall, asprovidedin Sec. 102.48 of the Rules and Regulations,be adopted by theBoard and become its findings,conclusions,and order, and all objectionsthereto shall be deemed waived for all purposes.